Citation Nr: 0422773	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of service-connected trench foot, bilateral, with 
peripheral neuropathy, hypertrophic changes of the tarsal 
bones, and diminished popliteal, anterior tibial, and 
dorsalis pedis pulses, and to include loss of the use of 
feet, currently evaluated as thirty (30) percent disabling 
for the right lower extremity and thirty (30) percent for the 
left lower extremity. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an evaluation higher than 30 
percent for residuals of trench foot, bilateral.  Appeal to 
the Board was perfected.    

The record indicates that a hearing was scheduled to be held 
in June 2003, before a Veterans Law Judge (VLJ) or an Acting 
VLJ of the Board, sitting in Washington, D.C.  The veteran 
later cancelled the hearing.  

In September 2003, the Board granted the veteran's motion to 
advance his appeal on the Board's docket, and, on October 9, 
2003, it remanded the claim for further evidentiary 
development and to ensure that the veteran's due process 
rights are met.  After completing the remand directives, the 
RO determined that the claim remains denied.  Accordingly, 
this claim is again before the Board for appellate review.   
  

FINDINGS OF FACT

1.  The veteran's complaints associated with residuals of 
trench foot, bilateral, primarily are of numbness, 
particularly in the feet, and instability in the lower half 
of the legs.    

2.  X-ray evidence indicates mild degenerative changes at the 
first metatarsophalangeal joint, bilaterally.   

3.  The medical evidence does not support a finding that the 
veteran has no effective remaining function of the feet other 
than that which would be equally well served by an amputation 
stump with prosthesis.   

4.  There is no evidence of total paralysis of the external 
popliteal (common peroneal) or anterior tibial (deep 
peroneal) nerves.  Nor is there evidence of neuritis or 
neuralgia.  

5.  The medical evidence indicates that neurological deficit 
associated with the trench foot residuals is substantially 
sensory in nature; on the whole, the veteran has normal 
motor/muscular function.  


CONCLUSION OF LAW

Criteria for a disability rating higher than thirty (30) 
percent for residuals of service-connected trench foot, 
bilateral, with peripheral neuropathy, hypertrophic changes 
of the tarsal bones, and diminished popliteal, anterior 
tibial, and dorsalis pedis pulses, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.350(a)(2), 
4.1, 4.6, 4.10, 4.40, 4.45, 4.59, 4.63, 4.104, Diagnostic 
Code 7122, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 
8521, 8621, 8721, 8523, 8623, 8723 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).


VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA before one year.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        
  
In the present case, the Board finds that the RO has 
satisfied its obligations under the VCAA.  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103 (West 2002).  Consistent 
with the Board's October 2003 remand order, the veteran was 
given such notice in a December 2003 letter, which explained 
the veteran's and VA's respective responsibilities in claim 
development, what evidence is needed to substantiate the 
veteran's increased rating claim, what evidence has been 
received to date, and what additional steps the RO would take 
to further develop the claim.  It informed him that he would 
be scheduled for an appropriate VA compensation and pension 
(C&P) examination.  Further, through the Statement of the 
Case (SOC), and Supplemental SOC (SSOC), the veteran had 
ample notice of what evidence and information are needed to 
establish entitlement to the benefits claimed.  

The Board notes that the December 2003 VCAA letter was sent 
after the rating decision from which this appeal arises was 
issued.  The letter also did not specifically ask for "any 
evidence" or "all evidence" related to the issue on 
appeal.  The Board finds, however, that, at most, these are 
technical defects that did not prejudice the veteran's case.  

Shortly after the December 2003 letter was sent, additional 
evidence in the form of a VA C&P examination report was 
obtained and associated with the file.  It is noted that the 
December 2003 VCAA letter was sent pursuant to the Board's 
October 2003 remand order to ensure that VCAA notification 
requirements are fully met, but that a significant part of 
evidentiary development had taken place even before October 
2003.  The veteran had had a C&P examination more than a year 
earlier, in July 2002.  Consistent with the remand order, he 
was provided another, more contemporaneous C&P examination, 
the results of which go to the crux of the issue on appeal, 
which is the appropriate disability evaluation for the 
current extent of service-connected residuals.  There is no 
evidence of record indicating that the veteran has other 
evidence specifically relevant to the issue on appeal that 
has not been associated with the record due to some VCAA 
notification defect.     

Further, as for the timing of the VCAA letter, it is noted 
that the Pelegrini Court explicitly stated in its June 24, 
2004 decision that, notwithstanding the requirement that a 
valid VCAA notice be provided before the AOJ decision, "[W]e 
do not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets the Court's Pelegrini 
decision and discussion therein to mean that the intent and 
purpose of the law are to provide a valid VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case so as to give a claimant every reasonable 
opportunity to substantiate his or her claim, but that a 
case-by-case evaluation may be necessary certain cases.  
Here, there is nothing to suggest that the evidentiary record 
in this claim would have been substantively different or 
otherwise lacking even if the veteran had been sent the 
December 2003 notice earlier, before the issuance of 
September 2002 RO decision being appealed.  

As for the duty to assist, it is noted that the RO obtained 
relevant records and associated them with the claims folder.  
The veteran was given appropriate VA C&P examinations.  The 
veteran had an opportunity to personally testify in support 
of his claim, but chose not to exercise his right to do so 
(he cancelled the Board hearing).  Nothing in the record 
indicates that the veteran or his representative had 
identified any relevant records for which the veteran wanted 
the VA's assistance in obtaining that are not presently 
included in the record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on a review of all evidence of record and 
the application of all pertinent regulations.  See 38 C.F.R. 
§ 4.1 (2003).  Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equipoise (in equal 
balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2003); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

For a claim for an increased rating for a disability for 
which service connection was established years before, as is 
the case here, the primary concern is normally the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, in cases where the veteran appeals the 
initial disability percentage assigned, the disability can be 
assigned different disability ratings ("staged" ratings) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Loss of use of the foot or hand is evaluated under 38 C.F.R. 
§ 3.350(a)(2) and 38 C.F.R. § 4.63 (2003).  The term "loss 
of use" of a hand or foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitant evidence 
confirming complete paralysis of this nerve.  Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2003), complete paralysis 
also encompasses foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges 
of the toes, loss of abduction of the foot, weakened 
adduction of the foot, and anesthesia covering the entire 
dorsum of the foot and toes.

Cold injury residuals are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2003), which provides a 10 percent 
evaluation for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  

Note (1) to Diagnostic Code 7122 provides:  Separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.  
Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2003).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2003).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
(2003) based on paralysis of various nerve groups.  Under 38 
C.F.R. § 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree. 38 C.F.R. § 4.124a.  

The words "mild", "moderate", and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence so that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Additionally, under 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2003), paralysis of the external popliteal nerve (common 
peroneal) contemplates a 40 percent evaluation when there is 
complete paralysis, with foot drop and slight droop of first 
phalanges of all toes, an inability to dorsiflex the foot, 
extension of proximal phalanges of toes is lost, abduction is 
lost, adduction is weakened, and anesthesia covers the entire 
dorsum of foot and toes.  Incomplete paralysis (Diagnostic 
Code 8521), neuritis, or neuralgia (Diagnostic Codes 8621 and 
8721) is rated as mild (10 percent); moderate (20 percent); 
or severe (30 percent).  38 C.F.R. § 4.124a.  

Paralysis, neuritis, or neuralgia of the anterior tibial 
(deep peroneal) nerve is evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8523, 8623, 8723 (2003).  Complete paralysis 
with lost dorsal flexion is rated at 30 percent.  Incomplete 
paralysis, neuritis, or neuralgia is rated 10, 20, or 30 
percent, depending on the level of severity (mild, moderate, 
or severe).   


III.  Evidence

The record indicates that the veteran had two VA C&P 
examinations since he filed a June 2001 claim for an 
increased evaluation for service-connected bilateral trench 
foot residuals.  The report of the first, conducted in July 
2002, provides that the veteran reportedly has tingling and 
numbness in his toes and instability of the legs.    
There was evidence of peripheral pulses of +2 bilaterally for 
femoral vasculature; popliteal and dorsalis pulses are +1.  
Anterior tibial pulse was "barely palpated" at +1.  
Neurological examination of the lower extremities indicated 
normal motor function.  However, sensory function was 
described as abnormal.  There was evidence of decreased 
sensation, particularly from the knee down, bilaterally.  
Also noted was a slight decrease in sensation of the right 
foot, from the knee downward.  There was decrease in 
vibration sense, worse in the left than in the right.  
Reflexes on knee jerks were +1 bilaterally.  Ankle jerks were 
0-+1 bilaterally, indicating a measurable decrease in deep 
tendon reflexes.  The diagnosis was residuals of bilateral 
trench foot, with peripheral neuropathy, hypertrophic changes 
of the tarsal bones, and diminished popliteal, anterior 
tibial and dorsalis pedis pulses.  

A report of X-rays of the feet taken at the VA in July 2002 
indicates vascular calcification with mild degenerative 
changes at the first MTP [metatarsophalangeal] joint, 
bilaterally.  Also noted is diffuse demineralization of the 
feet.
 
In written statements submitted with his appeal, the veteran 
consistently has maintained that he has instability with 
respect to both legs and has to use a cane to push himself up 
from a chair.  He reportedly has braces for his shoes due to 
the instability, and states that, effectively, he has no use 
of both feet.  He also reported being "weaker" in the lower 
extremities, having to depend on a cane for balance, and 
numbness of the feet, as documented in VA medical center 
outpatient care records dated in mid-2001 and early to mid-
2002.    

The January 2004 C&P examination report provides that the 
veteran ambulates with the assistance of a four-point walker, 
a cane, and shoe gear.  The veteran walks hunched over, and 
has a steppage-type gait, with mildly widened angle/base and 
foot slap.  Popliteal pulse is 3 of 4; peroneal pulse is 
audible.  Dorsalis pedis/posterior tibial pulses are 
nonpalpable bilaterally.  Dorsalis pedis is fully audible 
bilaterally.  Posterior tibial pulse is fully audible on the 
right and diminished on the left.  Bilaterally, below the 
ankle joint, there are positive superficial varicosities and 
telangiectasias.  There is no pedal or lower extremity edema.  
Neurologically, the patellar deep tendon flex is 2 of 4 
bilaterally.  Ankle flex is 0 of 4 bilaterally.  No sharp or 
dull sensation was noted below the knee.  Proprioception is 
absent.  Vibratory sensation is absent to both first 
metatarsal joints and ankles.  The veteran has a nonpainful 
bony prominence at the first metatarso-cuneiform joint 
bilaterally.  Muscle strength testing shows anterior tibial 
3+ of 5 bilaterally; posterior tibial 3+ of 5 bilaterally; 
peroneal 3 of 5 bilaterally; flexor digitorum longus 2+ to 3 
of 5 bilaterally.  The veteran has full, unrestricted range 
of motion of the ankle joint, subtalar joint, midtarsal 
joint, metatarsophalangeal and interphalangeal joints 1 
through 5 bilaterally, without crepitus.  There is no active 
range of motion at the left first metatarsophalangeal and 
interphalangeal joint.  There is moderately decreased active 
range of motion at bilateral ankle, bilateral subtalar and 
metatarsophalangeal joints, 1 to 5 on the right, and 2 to 5 
on the left.  The legs appeared to be equal in length.        

The VA examiner diagnosed the veteran with polyneuropathy and 
opined that it is as likely as not that he has incomplete 
paralysis of the common peroneal and tibial nerves, with the 
exception of the left hallux, in which no active plantar 
flexor and indiscrete extensory power is noted.  Only a 
moderate amount of functional loss was noted.  The veteran is 
able to actively dorsiflex and plantarflex at the 
metatarsophalangeal and ankle joints bilaterally, with the 
exception of the first hallux.  The veteran does have 
complete sensory loss of both extremities below the knees.  
The examiner further opined that polyneuropathy is at least 
as likely as not (by a probability of 50 percent) related to 
the service-connected bilateral foot disability, but 
determined that it is unclear as to when neuropathy began, 
noting that the veteran himself reported that symptoms began 
in or around 1980.  Nerve conduction velocity and 
electromyography studies conducted in February 2004 showed 
severe chronic sensory and motor predominant axonal 
polyneuropathy, with frostbite injury being a possible cause.  


IV.  Analysis

The veteran's complaints primarily concern numbness in the 
lower part of the extremities down to the feet and 
instability apparently resulting therefrom.  He maintains 
that because he in so unstable, he effectively has lost the 
use of his feet.  Basically, under 38 C.F.R. § 3.350(a)(2) 
and 38 C.F.R. § 4.63 (2003), "loss of use" of a foot would 
be found if there is no effective remaining function other 
than that which would be equally well served by an amputation 
stump with prosthesis.  Indicators of complete loss of use of 
a foot would include extremely unfavorable ankylosis of the 
knee, complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 3 and 1/2 inches or 
more, none of which is evidenced in the record.  Accordingly, 
the evidence does not support a finding that the veteran has 
no remaining function of the feet.  

As for evaluation of neurological disability, under 38 C.F.R. 
§§ 4.123, 4.124, 4.124a, Diagnostic Codes 8521 (external 
popliteal nerve) and 8523 (anterior tibial nerve) (2003), the 
key issue is the extent of paralysis of the nerve, or nerve 
groups involved.  Neurological deficit is rated based upon 
the degree (mild, moderate, or severe).  The regulations do 
not specifically define these terms.  Accordingly, 
consideration is given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2003).  

The evidence does not support a finding of complete paralysis 
of the external popliteal (common peroneal) nerve or the 
anterior tibial nerve.  VA examination results indicate 
diminished popliteal and anterior tibial pulses, but no 
complete paralysis of either nerve.  Nor is there evidence of 
inability to dorsiflex the foot, loss of extension of the 
proximal phalanges of the toes, with foot drop and slight 
droop of first phalanges of all toes, loss of abduction of 
the feet, or decreased adduction - other indicators of 
complete paralysis of the external popliteal nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2003).  A rating of 40 
percent under Diagnostic Code 8521 would require complete 
paralysis, along with evidence of at least one of these 
symptoms.  

It is noted that, with respect to incomplete paralysis, the 
highest rating available for incomplete paralysis of the 
external popliteal nerve is 30 percent (severe, or nearly 
complete paralysis); and the highest available for incomplete 
paralysis of the anterior tibial nerve is 20 percent 
(severe).  The evidence does not appear to support a finding 
of severe paralysis of either nerve.  In any event, the 
veteran's disability already was assigned a 30 percent rating 
under other criteria (Diagnostic Code 7122 for cold injury 
residuals), as discussed below.    
 
Neuritis and neuralgia (38 C.F.R. § 4.124a, Diagnostic Codes 
8621, 8721, 8623, 8723) are evaluated based upon the same 
indicators of paralysis set forth in Diagnostic Codes 8521 
(for the external popliteal nerve) and Diagnostic Code 8523 
(for the anterior tibial nerve).  The evidence does not 
indicate neuralgia or neuritis.

It is further noted that where neurological deficit is 
"wholly sensory," the rating is to be for mild, or, at 
most, a moderate degree of deficit.  38 C.F.R. § 4.124a.  The 
evidence in this case, in general, indicates that the 
veteran's primary problems are due to sensory deficit, as 
opposed to motor deficit or impairment of muscular function.  
As documented in VA C&P examination reports, the veteran 
basically has normal motor function (with the exception of 
some deficit in active range of motion, including lack of 
active range of motion at the left first metatarsophalangeal 
and interphalangeal joint and moderately decreased active 
range of motion at bilateral ankle, bilateral subtalar and 
metatarsophalangeal joints), but abnormal sensory function.  
There is evidence of lack of sensation, particularly in the 
lower part of the legs (from the knees downward), apparently 
consistent with the veteran's primary complaints of 
instability.  The veteran also complains of numbness in the 
feet, which also appears to be consistent with medical 
evidence of sensory deficit.  Accordingly, while the 
veteran's bilateral foot disability may not be wholly limited 
to sensory deficit, there is substantial medical evidence to 
support a conclusion that it is substantially sensory in 
nature.  Thus, an appropriate rating would be for moderate 
degree of deficit.  38 C.F.R. § 4.124a.      

Finally, as for evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2003) (cold injury residuals), a 30 
percent evaluation requires arthralgia or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  The veteran has reported 
numbness in the feet.  There also is July 2002 X-ray evidence 
of mild degenerative changes at the first metatarsophalangeal 
joint, bilaterally.  As discussed earlier, there is ample 
evidence of sensory impairment.  Thus, the evidence does 
indicate that the criteria for a 30 percent rating is 
warranted under Diagnostic Code 7122, and in fact, the RO's 
evaluation of 30 percent was based upon this Code.  See 
September 2002 rating decision.  It is noted that 30 percent 
is the highest evaluation available under Diagnostic Code 
7122.     

  
ORDER

An increased evaluation higher than 30 percent for residuals 
of service-connected trench foot, bilateral, with peripheral 
neuropathy, hypertrophic changes of the tarsal bones, and 
diminished popliteal, anterior tibial, and dorsalis pedis 
pulses, is denied. 




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



